Citation Nr: 1751041	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-17 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, a cognitive disorder, and an alcohol-related disorder, to include as secondary to the service-connected residuals of the left inguinal hernia repair and scar status post left inguinal repair.

2.  Entitlement to an increased rating for residuals of a left inguinal hernia repair, currently rated as 10 percent.

3.  Entitlement to an initial compensable rating for scar status post left inguinal hernia repair.

4.  Entitlement to service connection for a hydrocele, to include as secondary to the service-connected residuals of the left inguinal hernia repair and scar status post left inguinal repair and as secondary to an acquired psychiatric disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse and brother


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania. 

The Veteran, his spouse, and his brother testified at a videoconference hearing held in August 2013 before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

In addition to a diagnosis of a depressive disorder, review of the Veteran's claims file reveals recent diagnoses of cognitive impairment and alcohol abuse.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue regarding service connection for an acquired psychiatric disorder includes not only a depressive disorder but also a cognitive disorder and alcohol abuse.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Pursuant to Schroeder, the Board will consider not only whether service connection is warranted secondary to the service-connected residuals of the left inguinal hernia repair but also whether service connection is warranted secondary to the service-connected scar status post left inguinal repair.

After the Veteran filed his claim for a hydrocele secondary to the service-connected residuals of the left inguinal hernia repair, service connection has been granted for scar status post left inguinal repair.  The appellant testified that a doctor told him that his hydrocele was related to medications taken for depression.  Hearing transcript, page 11.  In light of the grant of service connection for scar status post left inguinal repair and the claimant's testimony, the Board will consider whether service connection is warranted for the hydrocele as secondary to the service-connected scar and an acquired psychiatric disorder.

These issues were previously remanded by the Board in June 2015 for further development and in order to afford the Veteran VA examinations for his service connection and increased rating claims.  

The appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of service connection for a hydrocele and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An acquired psychiatric disorder to include the Veteran's current major depressive disorder, major neurocognitive disorder and alcohol use disorder in full remission did not manifest in service and are not otherwise related thereto.  
2.  Throughout the rating period on appeal, hernias have not been present on the left side, and the Veteran's left inguinal hernia disability has not been shown to be unoperated, irremediable, and not well-supported by truss, or not readily reducible.

3.  The weight of the evidence shows that throughout the period on appeal, the Veteran's service connected scar did not exceed 6 square inches (39 sq. cm.), result in limitation of motion or function associated with the scar, nor was it unstable and tender


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include a depressive disorder, a cognitive disorder, and an alcohol-related disorder, to include as secondary to the service-connected residuals of the left inguinal hernia repair and scar status post left inguinal repair, was not incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655, 3.384 (2016).

2.  The criteria for an evaluation in excess of 10 percent for the Veteran's service-connected left inguinal hernia disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7338 (2016).

3.  The Veteran's service-connected scar has not met the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2016).

As an initial matter, the Board notes that VA's duty to notify was satisfied by a letter sent to the Veteran in March 2005.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, service treatment records, post-service VA outpatient records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims herein decided.  The Veteran also indicated during his August 2013 hearing that he received Social Security Administration (SSA) benefits.  The VA attempted to obtain records relating to the Veteran's SSA disability benefits, but was notified by the SSA that no such records are in existence.  The Board finds that VA has satisfied its duty to obtain available Federal records with regard to the issues herein decided.  See 38 C.F.R. § 3.159 (c)(2).

The Veteran was afforded VA examinations in April 2011, September 2011 and October 2015.  The VA examiners reviewed the Veteran's claims, his electronic records, and conducted in-person interviews.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

During the August 2013 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303 (b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310 (a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310 (b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra. 

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2015).

      Acquired Psychiatric Disorder
	
The Veteran claims that his acquired psychiatric disorder, to include a depressive disorder, a cognitive disorder, and an alcohol-related disorder was caused by his active duty service, or alternatively, by his service-connected residuals of the left inguinal hernia repair and scar status post left inguinal repair.

The Veteran's service treatment records (STR) are negative for any reports or diagnoses of an acquired psychiatric disorder, to include a depressive disorder, a cognitive disorder, and an alcohol-related disorder.  In addition, it was noted on the Veteran's August 1967 separation examination that the Veteran did not experience frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, bed wetting, nervous trouble of any sort, any drug or narcotic habit or excessive drinking habit while in service.  

In April 2011 the Veteran was afforded a VA examination for his claimed acquired psychiatric disorder.  The VA examiner diagnosed the Veteran with major depressive disorder and determined that it was at least as likely as not that it was secondary to his hernia repair and hydrocele, and complications thereafter.  The Veteran was also diagnosed with alcohol dependence.  However, the VA examiner did not distinguish between the right and left hernia repairs.  The Veteran is service connected for only for left inguinal hernia repair.

In a May 2012 VA medical opinion, the April 2011 VA medical examiner stated that he could not say that the Veteran's major depressive disorder was due to his left hernia repair.  The opinion further noted that it would have to be assumed that the Veteran's major depressive disorder primarily stems from his second hernia repair, which occurred in the 1980s.  He concluded that the Veteran's major depressive disorder was secondary to his right hernia repair, which is not service connected.  The examiner also noted that the Veteran's numerous health problems, which are not service connected, possibly contributed to his depressive symptomatology.

The Veteran was afforded another VA examination in October 2015 in order to address the relationship between the Veteran's major depressive disorder and his left hernia repair residuals.  The October 2011 VA examiner continued the Veteran's diagnosis of major depressive disorder and found that the Veteran's alcohol dependency was in full remission.  He also diagnosed the Veteran with major neurocognitive disorder.  However, the October 2015 examiner noted that it was not clear how the full effects of his long history of alcohol use have affected his overall functioning and how his prior, extensive alcohol use affects his major depressive disorder and major neurocognitive disorder.  He determined that it would be mere speculation to comment on the interaction of these disorders.  

Based upon an in-person examination and a review of the Veteran's VA e-folder, the October 2015 examiner concluded that it was less likely than not that his major depressive disorder was caused or aggravated by his left inguinal hernia repair; rather, it appears to have started after the complications from his right inguinal hernia repair.  He further concluded that there is no research which links the symptoms of a neuropsychological impairment to a hernia repair of any type.  Therefore, it is less likely than not that the Veteran's major neurocognitive disorder was caused or aggravated by his left inguinal hernia repair.  

Lastly, the examiner found that the Veteran's alcohol use disorder has been in full remission since 2011.  There was no documentation of his alcohol use in relation to his left inguinal hernia repair and he did not receive treatment for his alcohol dependence until October 1997.  Therefore, it is less likely than not that the Veteran's alcohol use disorder was caused or aggravated by his left inguinal repair.  

The Board has placed great probative weight on the opinion reached by the May 2012 and October 2015 VA examiners that concluded that the Veteran's current acquired psychiatric disorder were not etiologically related to his service-connected left inguinal hernia.  The opinions were reached by a thorough review of the Veteran's medical history and are consistent with his documented metal history that do no document an acquired psychiatric disorder prior to his nonservice-connected right inguinal hernia.  Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for an acquired psychiatric disorder, to include a depressive disorder, a cognitive disorder, and an alcohol-related disorder, to include as secondary to the service-connected residuals of the left inguinal hernia repair and scar status post left inguinal repair.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4. 

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another DC.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

      a)  Left Inguinal Hernia Repair

The Veteran is seeking a disability rating in excess of 10 percent for his service-connected left inguinal hernia repair.  Historically, the Veteran underwent left hernia surgery while in service in 1966 and a subsequent repair after his separation from service.  

The Veteran's left inguinal hernia disability has been rated under Diagnostic Code 7338.  Under Diagnostic Code 7338, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion, or where it is not operated, but remediable.  A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted where the hernia is postoperative recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible.  A 60 percent evaluation is warranted for a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114.

An additional 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338, Note 1.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7338.

As part of his current appeal, the Veteran was afforded VA examinations in September 2011 and October 2015.  During the September 2011 VA examination, the examiner found no evidence of recurrent hernias on either his right or left groin area.  There was no inflammation, edema, or tenderness noted on either his right or left groin area.  

The September 2011 VA examiner findings are supported by August 2012 and October 2014 VA treatment records, which noted that there were no hernias found upon abdominal examination.  

Most recently, the Veteran was afforded a VA examination in October 2015.  The October 2015 VA examiner did not detect a hernia on the right or left side and found there was no indication for a supporting belt.  Furthermore, the October 2015 VA examiner found that the Veteran's hernia condition did not impact his ability to work.  

Therefore, the Board finds the medical evidence does not establish that an increase is warranted at any time period during the Veteran's appeal.  As noted above, the Veteran's prior VA examinations have not reported or detected any recurrence of the Veteran's left hernia.  Furthermore, based upon the guidance of the Court in Hart, the Board has determined that there is no basis to stage the Veteran's rating for his service-connected bilateral inguinal hernia disability.  21 Vet. App. 505; See also Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Accordingly, the preponderance of the evidence weighs against a rating in excess of the current 10 percent disability rating for the Veteran's service-connected left inguinal hernia disability.  Consequently, the benefit-of-the-doubt rule does not apply and the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7; See also Gilbert, 1 Vet. App. at 55.

      b)  Scar

The Veteran contends that he is entitled to a compensable rating for his service-connected scar status post left inguinal repair.  He is currently rated under Diagnostic Code 7805.

Diagnostic Code 7802 provides for a maximum 10 percent rating for superficial and nonlinear scars over an area or areas of 144 square inches or greater.  Note (1) states that a superficial scar is one not associated with underlying tissue loss.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2014).

Diagnostic Code 7804 provides for ratings for superficial scars, which are either unstable or painful.  Under this diagnostic code, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).

Other scars are rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).

As part of his current appeal, the Veteran was afforded VA examinations in November 2005, April 2011 and October 2015.  The November 2005 VA examiner reported no hernia scars with any pain or tenderness upon palpation. 

During the April 2011 VA examination, the examiner noted a small, faint scar that was approximately 2 inches in length and .25 inches in width, horizontally oriented, in the left groin area.  There was no pain or skin breakdown at the incision site.  The scar did not cause limitation in employment or activities of daily living.  It was described by the examiner as very faint and almost not visible. 

The Veteran reported to the examiner that he had minor pain at the scar site with bending and twisting.  However, there was no definite limitation in motion or function as a result of the scar.  There was inflammation, edema or keloid formation.

The Veteran was afforded an additional VA examination in October 2015.  It was noted in the examination report that the scar was not painful, unstable or the result of a burn.  The scar was measured to be 2 centimeters long.  

The examiner determined that the scar did not impact the Veteran's ability to work.  

Based on the evidence of record, the Board finds that a compensable rating for the Veteran's scar is not warranted at any time during the period on appeal.  During this period, the scar did not exceed 6 square inches (39 sq. cm.) as contemplated by a higher evaluation under Diagnostic Code 7801 or Diagnostic Code 7802.  Moreover, the April 2011 and October 2015 examinations reveal that there was no limitation of motion or function associated with the scar.  With respect to Diagnostic Code 7804, the April 2011 and October 2015 examinations reveal that the scar was stable and not tender.  The evidence does not show the presence of a tender or painful scar during the period on appeal.


ORDER

Service connection for an acquired psychiatric disorder, to include a depressive disorder, a cognitive disorder, and an alcohol-related disorder, to include as secondary to the service-connected residuals of the left inguinal hernia repair and scar status post left inguinal repair.

An increased rating in excess of 10 percent for the Veteran's service-connected left inguinal hernia disability is denied.

Entitlement to an initial compensable rating for scar status post left inguinal hernia repair is denied.


REMAND

In the June 2015 remand the Board directed the AOJ to afford the Veteran a VA medical examination for his claim for service connection for a hydrocele, to include as secondary to the service-connected residuals of the left inguinal hernia repair and scar status post left inguinal repair and as secondary to an acquired psychiatric disorder.

The Veteran was afforded a VA examination for his hydrocele claim in October 2015.  In the examination report, the VA examiner noted that the Veteran does not have a history of chronic epididymitis, epididymo-orchitis or prostatitis.  However, the Veteran's STRs contain a July 1966 urology clinic record which included a diagnosis of chronic epididymitis.  

Therefore, the Board must remand this issue for an addendum medical opinion in order to address these STRs. 

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the claim for service connection for a hydrocele.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue of entitlement to TDIU is intertwined with the service connection claim because a decision on the latter claim may have an impact on the former claim.  Thus, the claim of entitlement to TDIU must be remanded for the appropriate development, as well as contemporaneous adjudication.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the October 2015 VA examiner review the Veteran's claims file.  If that examiner is unavailable, the AOJ should arrange to have the Veteran's claims file reviewed by another qualified medical professional.  The October 2015 VA examiner must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  If the October 2015 VA examiner thinks another VA examination is necessary, the appellant should be scheduled for one.  The VA examiner should address the following:

(a)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the hydrocele was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by chronic epididymitis.  The examiner should specifically address the Veteran's July 1966 diagnosis of chronic epididymitis.

(b)  If the examiner finds that hydrocele is aggravated by chronic epididymitis, then he/she should quantify the degree of aggravation.

2.  Then, the AOJ should readjudicate the claim, to include entitlement to TDIU.  If the benefit sought remains denied, the AOJ should issue an SSOC to the Veteran affording a reasonable opportunity to respond before the record is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


